Order unanimously affirmed, with costs. Memorandum: Supreme Court properly granted partial summary judgment for foreclosure. Plaintiffs second mortgage was superior to Odessa’s option agreement and, in opposition to the motion, Odessa failed to submit facts in evidentiary form to support its affirmative defenses. In the absence of a valid tender, Odessa’s offer to pay all amounts due was ineffective to defeat the foreclosure action. (Appeal from order of Supreme Court, Livingston County, Houston, J.—mortgage foreclosure.) Present—Callahan, J. P., Denman, Boomer, Pine and Lawton, JJ.